UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6135


WILLIE COLEY,

                 Petitioner - Appellant,

          v.

HAROLD CLARKE,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda L. Wright Allen, District
Judge. (2:14-cv-00120-AWA-DEM)


Submitted:   June 29, 2015                    Decided:   July 9, 2015


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Willie Coley, Appellant Pro Se. Lauren Catherine Campbell, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Willie Coley seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.       His notice of

appeal was received in the district court shortly after expiration

of the appeal period.   Because Coley is incarcerated, the notice

is considered filed as of the date it was properly delivered to

prison officials for mailing to the court.    See Fed. R. App. P.

4(c)(1); Houston v. Lack, 487 U.S. 266 (1988).       The record does

not conclusively reveal when Coley delivered the notice of appeal

to prison officials for mailing.    Accordingly, we grant leave to

proceed in forma pauperis and remand the case for the limited

purpose of allowing the district court to obtain this information

from the parties and to determine whether the filing was timely

under Fed. R. App. P. 4(c)(1) and Houston v. Lack.    The record, as

supplemented, will then be returned to this court for further

consideration.

                                                            REMANDED




                                2